DETAILED ACTION
Claims 1-18 are presented for examination.
Claims 1, 3, 4, and 10-12 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 end the claim with a double period. For clarity and consistency, it is suggested to revise the limitation to remove one of the periods.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “in response to the determination that the packet is a trace packet … further comprises: setting a first field … to indicate that tracing is disabled for the packet, and setting a second field … to indicate that tracing is enabled for the packet”, in lines 9-14. It is unclear 
Claim 1 further discloses Applicant discloses “in response to the determination that the packet is to be traced through the packet”, in lines 19-20. It is unclear

The dependent claims 2-11, inherit the same deficiency and therefore are rejected for the same reason.

For the purpose of examination, examiner will interpret the claims as best understood.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,095,497. 
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims, and the claims of this instant application are therefore and obvious variant thereof.
Instant Application 16/759469
U.S. Patent No. 11,095,497
Claim 1: A method implemented by a switch in a Software Defined Networking (SDN) network to trace packets, where the switch includes a packet processing pipeline that includes a plurality of flow tables, the method comprising:
Claim 1: A method implemented by a switch in a Software Defined Networking (SDN) network to trace packets belonging to a flow in the SDN network, where the switch includes a packet processing pipeline that includes a plurality of flow tables, the method comprising:
receiving a packet;
receiving a packet belonging to the flow;
determining, at a first flow table of the packet processing pipeline, whether the packet is a trace packet that was recirculated based on content 

setting a value in a first field associated with the packet and a value in a second field associated with the packet to indicate that tracing is enabled for the packet in response to a determination at a first flow table of the packet processing pipeline that the packet is to be traced, wherein the second field associated with the packet is a field that is not used for packet matching;

setting a second field associated with the packet to indicate that tracing is enabled for the packet, determining a flow table of the packet processing pipeline from which the packet was recirculated, and directing the packet to the flow table from which the packet was recirculated; and 

determining, at a second flow table of the packet processing pipeline, whether tracing is enabled for the packet based on the value in the first field associated with the packet; transmitting a trace message for the packet to a trace collector in response to a determination at the second flow table that tracing is enabled for the packet;
setting a value in the first field associated with the packet to indicate that tracing is disabled for the packet,
in response to the determination that the packet is to be traced through the packet, the method further comprises: 
determining, at the first flow table, whether the packet is to be traced through the packet processing pipeline; and 
creating a copy of the packet, setting a first field associated with the copy of the packet to indicate that tracing is enabled for the copy of the packet, outputting the copy of the packet to a recirculate port, and directing the packet to a subsequent flow table of the packet processing pipeline in response to a determination that the packet is to be traced through the packet processing pipeline.
and a corresponding set of instructions that instruct the switch to transmit a trace message for a packet matching the packet matching criteria to the trace collector, set a value in a first field associated with the packet matching the packet matching criteria to indicate that tracing is disabled for the packet matching the packet matching criteria, and resubmit the packet matching the packet matching criteria to the second flow table; resubmitting the packet to the second flow table; and copying, at the second flow table, the value in the second field associated with the packet to the first field associated with the packet before directing the packet to another flow table of the packet processing pipeline
Claim 2: The method of claim 1, wherein the packet processing pipeline is an OpenFlow packet processing pipeline, and wherein the first field is a bit in a metadata field associated with the packet. 
Claim 3:  The method of claim 1, wherein the packet processing pipeline is an OpenFlow packet processing pipeline, and wherein the second field is a bit in a packet register field associated with the packet.
Claim 9: the method of claim 1, 
wherein the packet processing pipeline is an OpenFlow packet processing pipeline, wherein the first field associated with the packet is a bit in a metadata field associated with the packet, and wherein the second field associated with the packet is a packet register field associated with the packet


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand, U.S. Publication No. 2016/0112328, in view of Sun et al., (hereinafter Sun), U.S. Publication No. 2016/0380874.

As per claim 1, Anand discloses a method implemented by a switch in a Software Defined Networking (SDN) network to trace packets, where the switch includes a packet processing pipeline that includes a plurality of flow tables [fig. 1A, 4, claim 1, paragraphs 0005, 0032, 0038, 0056, 0067, a method implemented by a switch in a Software Defined Networking (SDN) network to trace packets (Ethernet OAM packet), where the switch includes a packet processing pipeline that includes a plurality of flow tables (SDN system (e.g., switches of the SDN system); packet process pipeline starting at flow table 172)], the method comprising: 
receiving a packet [fig. 2A, 4, 5, paragraphs 0034, 0058-0060, 0080, 0091, receiving a packet (network element 132 receives a packet)]; 
determining, at a first flow table of the packet processing pipeline, whether the packet is a trace packet that was recirculated based on content of a first field associated with the packet [fig. 2B, 4, paragraphs 0005, 0047, 0068, 0073, 0080, 0091, 0092, 0131, determining, at a first flow table of the packet processing pipeline, whether the packet is a trace packet that was recirculated based on content of a first field associated with the packet (matching the flow table entry associated with the OAM traffic flow; packet for Ethernet OAM from loopback)]; 
in response to the determination that the packet is a trace packet that was recirculated [fig. 2B, 4, paragraphs 0005, 0047, 0068, 0073, 0080, 0091, 0092, 0131], the method further comprises: 
setting a first field associated with the packet to indicate that tracing is disabled for the packet, and setting a second field associated with the packet to indicate that tracing is enabled for the packet, determining a flow table of the packet processing pipeline from fig. 2A, paragraphs 0044, 0047, 0058, 0097, 0130, 0131, setting a first field associated with the packet to indicate that tracing is disabled for the packet, and setting a second field associated with the packet to indicate that tracing is enabled for the packet, determining a flow table of the packet processing pipeline from which the packet was recirculated, and directing the packet to the flow table from which the packet was recirculated (modify the action set or pipeline processing; set of one or more actions for the data plane to take on receiving a matching packet; an action may be to push a header onto the packet, … or simply drop the packet; packets of a matching flow to be dropped or forwarded to one port)]; and 
in response to the determination that the packet is to be traced through the packet, the method further comprises: determining, at the first flow table, whether the packet is to be traced through the packet processing pipeline [paragraphs 0005, 0044, 0068, 0130, 0131, determining, at the first flow table, whether the packet is to be traced through the packet processing pipeline (flows represented in the forwarding table entries can correspond/match to a packet)]; and 
Anand discloses outputting the packet to a recirculate port [paragraphs 0005, 0058, 0060, outputting the packet to a recirculate port (a loopback port for the packet to be looped back to the flow table)]. Anand does not explicitly disclose creating a copy of the packet, setting a first field associated with the copy of the packet to indicate that tracing is enabled for the copy of the packet, outputting the copy of the packet to a recirculate port, and directing the packet to a subsequent flow table of the packet 
However, Sun teaches a method implemented by a switch in a Software Defined Networking (SDN) network to trace packets, where the switch includes a packet processing pipeline that includes a plurality of flow tables [fig.2, Abstract, paragraphs 0010, 0014, 0016, 0020, a method implemented by a switch in a Software Defined Networking (SDN) network to trace packets, where the switch includes a packet processing pipeline that includes a plurality of flow tables (generate trace information of packets associated with a communication flow in the SDN environment)], the method comprising: creating a copy of the packet, setting a first field associated with the copy of the packet to indicate that tracing is enabled for the copy of the packet, outputting the copy of the packet to a recirculate port, and directing the packet to a subsequent flow table of the packet processing pipeline in response to a determination that the packet is to be traced through the packet processing pipeline [fig. 3, paragraphs 0010, 0020, 0030, 0036, 0043, creating a copy of the packet, setting a first field associated with the copy of the packet to indicate that tracing is enabled for the copy of the packet (generate an extract of the packet's header 334 and payload 336; trace information 342 may be a copy), outputting the copy of the packet to a recirculate port (forward the packet to an outgoing port), and directing the packet to a subsequent flow table of the packet processing pipeline in response to a determination that the packet is to be traced through the packet processing pipeline (generate trace information of packets associated with a communication flow)].
Sun, paragraph 0027].

As per claim 2, Anand discloses the method of claim 1, 
wherein the packet that is directed to the subsequent flow table is processed through a remainder of the packet processing pipeline without being traced [paragraphs 0059, 0061, 0081, 0112, 0130, wherein the packet that is directed to the subsequent flow table is processed through a remainder of the packet processing pipeline without being traced (packet is forwarded directly to the group table without going through the flow table for processing)].

As per claim 3, Anand discloses the method of claim 1, further comprising: 
determining, at a second flow table of the packet processing pipeline, whether the packet is to be traced based on content of the first field associated with the packet [paragraphs 0038, 0047, 0129-0131, determining, at a second flow table of the packet processing pipeline, whether the packet is to be traced based on content of the first field associated with the packet (packet matching the flow table entry associated with the OAM traffic flow; determining the forwarding tables best matches the packet)]; and 
recording an indication that the packet is being recirculated from the second flow table, sending a trace message for the packet to a trace collector, and outputting the paragraphs 0038, 0074, 0104, 0131, recording an indication that the packet is being recirculated from the second flow table, sending a trace message for the packet to a trace collector, and outputting the packet to a recirculate port in response to a determination at the second flow table that the packet is to be traced].

As per claim 4, Anand discloses the method of claim 3, Anand does not explicitly disclose further comprising: copying, at the second flow table, content of the second field associated with the packet to the first field associated with the packet before directing the packet to a subsequent flow table of the packet processing pipeline in response to a determination at the second flow table that the packet is not to be traced.
However, Sun teaches copying, at the second flow table, content of the second field associated with the packet to the first field associated with the packet before directing the packet to a subsequent flow table of the packet processing pipeline in response to a determination at the second flow table that the packet is not to be traced [fig. 3, paragraphs 0010, 0020, 0030, 0036, 0043, copying, at the second flow table, content of the second field associated with the packet to the first field associated with the packet before directing the packet to a subsequent flow table of the packet processing pipeline in response to a determination at the second flow table that the packet is not to be traced (generate an extract of the packet's header 334 and payload 336; trace information 342 may be a copy, forward the packet to an outgoing port)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Anand by Sun, paragraph 0027].

As per claim 5, Anand discloses the method of claim 3, further comprising: 
directing the packet to a trace group, wherein the trace group has a first bucket that specifies instructions to send the trace message for the packet to the trace collector and a second bucket that specifies instructions to output the packet to the recirculate port [paragraphs 0052, 0058, directing the packet to a trace group, wherein the trace group has a first bucket that specifies instructions to send the trace message for the packet to the trace collector and a second bucket that specifies instructions to output the packet to the recirculate port (action bucket contains a set of actions to execute and associated parameters)].

As per claim 6, Anand discloses the method of claim 3, 
wherein the indication that the packet is being recirculated from the second flow table is included in a Virtual Local Area Network (VLAN) header added to the packet [fig. 1B, paragraphs 0022, 0104, 0115, wherein the indication that the packet is being recirculated from the second flow table is included in a Virtual Local Area Network (VLAN) header added to the packet (identifiers (e.g., a VLAN ID))].

As per claim 7, Anand discloses the method of claim 3, 
fig. 1B, paragraphs 0039-0041, wherein the indication that the packet is being recirculated from the second flow table is included in a metadata field associated with the packet (match against packets… comprise the ingress port and packet headers, and optionally metadata specified by a previous table)].

As per claim 8, Anand discloses the method of claim 1, 
wherein the flow table from which the packet was recirculated is determined based on reading an indication included in a Virtual Local Area Network (VLAN) header added to the packet [fig. 1B, paragraphs 0022, 0104, 0115, wherein the flow table from which the packet was recirculated is determined based on reading an indication included in a Virtual Local Area Network (VLAN) header added to the packet (identifiers (e.g., a VLAN ID))].

As per claim 9, Anand discloses the method of claim 1, 
wherein the packet processing pipeline is an OpenFlow packet processing pipeline, wherein the first field associated with the packet is a bit in a metadata field associated with the packet, and wherein the second field associated with the packet is a packet register field associated with the packet [fig. 1B, paragraphs 0005, 0033, 0039-0041, 0056, 0069, 0130, wherein the packet processing pipeline is an OpenFlow packet processing pipeline, wherein the first field associated with the packet is a bit in a metadata field associated with the packet, and wherein the second field associated with the packet is a packet register field associated with the packet (OpenFlow standard defines flow table; entry is a flow table entry associated with an OAM traffic flow; metadata specified)].

As per claim 10, Anand discloses the method of claim 1, further comprising: 
determining whether the packet includes an indication of a flow table of the packet processing pipeline from which the packet was recirculated [paragraphs 0041, 0047, 0059, 0063, 0080, 0131, determining whether the packet includes an indication of a flow table of the packet processing pipeline from which the packet was recirculated (flow table entry may be identified by its match fields and priority)]; and 
directing the packet to a subsequent flow table of the packet processing pipeline without altering the first field associated with the packet in response to a determination that the packet is a trace packet that was recirculated and the packet does not include an indication of a flow table of the packet processing pipeline from which the packet was recirculated [paragraphs 0085, 0099, 0131, 0133, directing the packet to a subsequent flow table of the packet processing pipeline without altering the first field associated with the packet in response to a determination that the packet is a trace packet that was recirculated and the packet does not include an indication of a flow table of the packet processing pipeline from which the packet was recirculated (packet matching no flow table entry of the network element)].

As per claim 11, Anand discloses the method of claim 1, further comprising: 
determining whether the packet was recirculated from an egress flow table of the packet processing pipeline [paragraphs 0005, 0039, 0058, 0079, 0131, determining whether the packet was recirculated from an egress flow table of the packet processing pipeline (looped back through the loopback port to the flow table of the network element)]; and 
dropping the packet in response to a determination that the packet is a trace packet that was recirculated and the packet was recirculated from the egress flow table of the packet processing pipeline [paragraphs 0047, 0081, 0084, 0097, 0131, dropping the packet in response to a determination that the packet is a trace packet that was recirculated and the packet was recirculated from the egress flow table of the packet processing pipeline (allows the packets of a matching flow to be dropped or forwarded to one port)].

As per claim 12, Anand discloses a system for tracing packets in a Software Defined Network (SDN) network [paragraphs 0005, 0038, a system for tracing packets in a Software Defined Network (SDN) network (method and system for implementing Ethernet Operation, Administration, and Management (OAM) in a software-defined networking (SDN) system)], comprising: 
a switch that includes a packet processing pipeline [fig. 6D, paragraphs 0032, 0068, 0101, 0109, a switch that includes a packet processing pipeline (an OpenFlow (OF) switch (i.e., a network element of a SDN system))]; 
an SDN controller communicatively coupled to the switch [fig. 6D, paragraphs 0032, 0068, 0101, 0109, an SDN controller communicatively coupled to the switch (a network controller (a SDN controller))]; and 
paragraphs 0052, 0057, 0104, 0131, cause the SDN controller to set up a trace infrastructure in the switch (flow table entry sets its instructions (e.g., instructions 206) so that a packet matching the flow table entry is forwarded to a group table entry for the OAM traffic flow)], 
cause the SDN controller to enable tracing at the switch for packets belonging to a flow in response to a determination as at least one of, a user- request to trace the packets belonging to the flow; and a packet belonging to the flow has been dropped [paragraphs 0032, 0047, 0061, 0079, 0131, cause the SDN controller to enable tracing at the switch for packets belonging to a flow in response to a determination as at least one of, a user- request to trace the packets belonging to the flow; and a packet belonging to the flow has been dropped (network controller starts inserting the Ethernet OAM messages (in the form of packets))]; 
collect trace messages for the packets belonging to the flow, analyze the trace messages for the packets belonging to the flow to determine at least one of: a traversal-path of packet; and a flow-table of the packet processing pipeline of the switch at which packets are being dropped [paragraphs 0034, 0070, 0091, 0097, 0131, collect trace messages for the packets belonging to the flow, analyze the trace messages for the packets belonging to the flow to determine at least one of: a traversal-path of packet; and a flow-table of the packet processing pipeline of the switch at which packets are being dropped (network controller then examines the Ethernet OAM messages and determines whether the associated L2 services are alive or down)], and 
store a result of the analysis [paragraphs 0039, 0041, 0105, 0131, 0139, store a result of the analysis (storing routing information in the forwarding table(s))].
Anand discloses outputting the packet to a recirculate port [paragraphs 0005, 0058, 0060, outputting the packet to a recirculate port (a loopback port for the packet to be looped back to the flow table)]. Anand does not explicitly disclose a trace policy engine communicatively coupled to the SDN controller.
However, Sun teaches a trace policy engine communicatively coupled to the SDN controller [fig. 2, 5, paragraphs 0017, 0024, 0025, 0030, 0043, a trace policy engine communicatively coupled to the SDN controller (packet tracing in a Software-Defined Networking (SDN) environment; configuring forwarding devices to generate trace information in SDN environment 200)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Anand by including a trace policy engine communicatively coupled to the SDN controller as taught by Sun because it would provide the Anand's system with the enhanced capability of reducing processing burden on forwarding device [Sun, paragraph 0027].

As per claim 13, the modified Anand discloses the system of claim 12, 
wherein the request includes an indication of a packet matching criteria for the packets belonging to the flow [fig. 2A, paragraphs 0044, 0047, 0058, 0097, 0130, 0131, wherein the request includes an indication of a packet matching criteria for the packets belonging to the flow (set of one or more actions for the data plane to take on receiving a matching packet; an action may be to push a header onto the packet, … or simply drop the packet; packets of a matching flow to be dropped or forwarded to one port)]; and 

As per claim 14, the modified Anand discloses the system of claim 12, 
wherein the determination that the packets belonging to the flow should be traced is based on a determination that a packet belonging to the flow has been dropped [paragraphs 0047, 0081, 0084, 0097, 0131, wherein the determination that the packets belonging to the flow should be traced is based on a determination that a packet belonging to the flow has been dropped (allows the packets of a matching flow to be dropped or forwarded to one port)].

As per claim 15, the modified Anand discloses the system of claim 12, 
wherein the trace policy engine is further configured to generate a sample packet belonging to the flow and send the sample packet to the switch to be traced at the switch [fig. 2A, 2B, paragraphs 0005, 0058, 0063, 0085, wherein the trace policy engine is further configured to generate a sample packet belonging to the flow and send the sample packet to the switch to be traced at the switch (network controller sends a message to the network element 134 when network element 134 receives an Ethernet OAM packet)].

As per claim 16, the modified Anand discloses the system of claim 12, wherein the trace policy engine is further configured to 
paragraphs 0056, 0061, 0079, 0081, 0084, trigger a restart of a module in the SDN controller that is responsible for the flow table at which packets are being dropped, wherein the restart of the module causes flow entries in the flow table at which packets are being dropped to be reinstalled (network element 134 drops the packet for the L2 service (Ethernet OAM packet) and resets; network element 132 adds an entry to a flow table)].

As per claim 17, the modified Anand discloses the system of claim 12, 
wherein the trace policy engine is further configured to notify a module in the SDN controller that is responsible for the flow table at which packets are being dropped [paragraphs 0084, 0097, 0131, wherein the trace policy engine is further configured to notify a module in the SDN controller that is responsible for the flow table at which packets are being dropped (an action may be to push a header onto the packet, to drop the packet)].

As per claim 18, the modified Anand discloses the system of claim 12, 
wherein the trace policy engine is further configured to analyze the trace messages for the packets belonging to the flow to detect a packet loop within the packet processing pipeline of the switch [paragraphs 0005, 0061, 0064, 0068, wherein the trace policy engine is further configured to analyze the trace messages for the packets belonging to the flow to detect a packet loop within the packet processing pipeline of the switch (network element detects that this is a loopback packet)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anand, U.S. Publication 2016/0142301, discloses a SDN controller managing the set of network elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469